                                         Case 4:15-cv-04959-YGR Document 383 Filed 12/03/19 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4

                                   5     RIANA BUFFIN, ET AL.,                              CASE NO. 15-cv-04959-YGR
                                   6                   Plaintiffs,
                                                                                            ORDER RE: ATTORNEYS’ FEES AND COSTS
                                   7             vs.

                                   8     CITY AND COUNTY OF SAN FRANCISCO, ET
                                         AL.,
                                   9
                                                       Defendants.
                                  10
                                              The Court has received the parties’ Notice of Agreement and Proposed Order Regarding
                                  11
                                       Plaintiffs of Attorneys’ Fees and Costs Pursuant to 42 U.S.C. § 1988. (Dkt. No. 382.) Under the
                                  12
Northern District of California
 United States District Court




                                       agreement, the award would be assessed against the State of California. The Court understands
                                  13
                                       from the parties that the Attorney General has been advised of the agreed-upon resolution of
                                  14
                                       attorneys’ fees and costs and that the Attorney General does not agree that the State of California
                                  15
                                       is liable for any such fees and costs.
                                  16
                                              Accordingly, the Court hereby INVITES the Attorney General to file any response to the
                                  17
                                       parties’ proposed order regarding the award of plaintiffs’ attorneys’ fees and costs. Said response
                                  18
                                       shall be filed by no later than Tuesday, December 17, 2019. The parties may file a response
                                  19
                                       thereto within 14 days of such filing. If such filing is due between December 25, 2019 and
                                  20
                                       January 1, 2020, the date of such filing shall be extended by seven (7) days.
                                  21
                                              The Court understands that lawyers in the Attorney General’s office are receiving ECF
                                  22
                                       notifications for this case. Nonetheless, plaintiff shall serve this Order on the Attorney General
                                  23
                                       forthwith and shall file proof of service.
                                  24
                                              IT IS SO ORDERED.
                                  25

                                  26
                                       Dated: December 3, 2019
                                  27                                                            YVONNE GONZALEZ ROGERS
                                  28                                                       UNITED STATES DISTRICT COURT JUDGE
